                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

UNITED STATES OF AMERICA                                     )
                                                             )
v.                                                           )        No. 2:13-CR-00042-1-JRG
                                                             )
CARLOS ALTIERY                                               )

                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Carlos Altiery’s Writ of Mandamus or in

the Alternative a Motion for Early Release for Compassionate Reasons [Doc. 133], the United

States’ Response [Doc. 135], Mr. Altiery’s Reply [Doc. 141], and Mr. Altiery’s Supplements

[Docs. 144 & 147]. Acting pro se,1 Mr. Altiery moves the Court to order his “immediate

compassion [sic] release on extraordinary and compelling reasons.” [Def.’s Mot. at 3]. First,

he states that he is the only available caregiver for his minor child, and second, he argues that

the facility in which he is incarcerated “is in the middle of an [sic] COVID-19 outbreak.” [Id. at

3–5]. He cites 18 U.S.C. § 3582 as the basis for his request for compassionate release. [Id. at

4].

        “[O]nce a court has imposed a sentence, it does not have the authority to change or

modify that sentence unless such authority is expressly granted by statute.” United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

courts can consider motions for compassionate release once a defendant either exhausts her


        1
           Mr. Altiery filed his motion pro se, but the Federal Defender Services of Eastern Tennessee then filed a
reply brief and a pair of supplements on his behalf.



Case 2:13-cr-00042-JRG Document 148 Filed 03/17/21 Page 1 of 3 PageID #: 749
administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

to the warden. Section § 3582(c)(1)(A) now states:

       (c) Modification of an imposed term of imprisonment.—The court may not modify
       a term of imprisonment once it has been imposed except that—

           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation
               or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are applicable,
               if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c), for the
               offense or offenses for which the defendant is currently imprisoned, and a
               determination has been made by the Director of the Bureau of Prisons that
               the defendant is not a danger to the safety of any other person or the
               community, as provided under section 3142(g);

           and that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). The United States argues that Mr. Altiery has not shown that he has

properly petitioned the warden of his facility for compassionate release, and the Court agrees.

[United States’ Resp. at 1, 8].

       A few months ago, Mr. Altiery did in fact petition the warden for compassionate release

but requested “a CARES Act release” rather than release under § 3582(c)(1)(A). [Warden’s




Case 2:13-cr-00042-JRG Document 148 Filed 03/17/21 Page 2 of 3 PageID #: 750
Denial, Doc 141-1, at 1].2 The Court has no authority to order Mr. Altiery’s release under the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020). United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *2 (E.D. Tenn.

Apr. 15, 2020); see United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1118 (D. Kan. 2020)

(“While the CARES Act gives the BOP broad discretion to expand the use of home confinement

during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this

provision.” (citing United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1

(S.D.N.Y. Apr. 10, 2020))).

         Because Mr. Altiery has failed to satisfy § 3582(c)(1)(A)’s exhaustion requirement, the

Court is unable to consider his motion for compassionate release at this time. See United States

v. Alam, 960 F.3d 831, 833–36 (6th Cir. 2020) (concluding that § 3582(c)(1)(A)’s exhaustion

requirement is mandatory and that courts lack license to create a judge-made or an equitable

exception to it). Mr. Altiery’s motion [Doc. 133] is therefore DENIED without prejudice.

         So ordered.

         ENTER:


                                                             s/J. RONNIE GREER
                                                        UNITED STATES DISTRICT JUDGE




         2
           In addition, Mr. Altiery did not provide the warden with documentation that was necessary for him to
determine whether Mr. Altiery was or was not eligible for compassionate release based on his alleged need to care for
his minor child. [Warden’s Denial at 1].



Case 2:13-cr-00042-JRG Document 148 Filed 03/17/21 Page 3 of 3 PageID #: 751
